DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0031938, filed on 03/14/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga et al. (US 2018/0023182 A1).
Considering claim 1, Ikenaga discloses a deposition mask comprising; 	a metal plate comprising a first surface (21a) and a second surface (21b) opposite to the first surface [0070], 	wherein the metal plate comprises an invar [0074], 	wherein the metal plate comprises a plurality of through-hole (25) [0070], 	wherein the through-hole (25) comprises a first surface hole (20a) forming in the first surface, a second surface hole (20b) forming in the second surface, and a connecting part (circumferential connection portion 41) through which the first surface hole and the second surface hole communicate with each other ([0079], [0081] and Fig. 4), and 	wherein an angle (θ2) formed by a virtual line connecting the end of the connecting part and the end of the second surface hole, and the normal direction of the deposition mask (20) is 45 degrees or less [0091]. This corresponds to the angel between the virtual line connecting the end of the connecting part and the end of the second surface hole, and a virtual line extending in a direction parallel to the second face from the end of the second surface hole, to be 45 degrees or more, which overlaps the claimed range of 30 to 60 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

    PNG
    media_image1.png
    293
    611
    media_image1.png
    Greyscale

Considering claims 1 and 2, Alternatively, Ikenaga discloses a deposition mask comprising; 	a metal plate comprising a first surface (21b) and a second surface (21a) opposite to the first surface [0070], 	wherein the metal plate comprises an invar [0074], 	wherein the metal plate comprises a plurality of through-hole (25) [0070], 	wherein the through-hole (25) comprises a first surface hole (20b) forming in the first surface, a second surface hole (20a) forming in the second surface, and a connecting part (circumferential connection portion 41) through which the first surface hole and the second surface hole communicate with each other ([0079], [0081] and Fig. 4), and 	wherein an angle (θ1) formed by a virtual line (L1) connecting the end of the connecting part and the end of the second surface hole, and the normal direction of the deposition mask (20) is selected such that the diagonally moving deposition material 98 can reach the substrate 92 without reaching the wall surface 31 as much as possible, it is advantageous that the angle θ1 is increased. Therefore, Ikenaga teaches that the angel between the virtual line connecting the end of the connecting part and the end of the second surface hole, and a virtual line extending in a direction parallel to the second face from the end of the second surface hole should be decreased, because θ1 of Ikenaga is with respect to the surface normal.
Ikenaga does not disclose the angle formed by a virtual line connecting the end of the connecting part and the end of the second surface hole, and a virtual line extending in a direction parallel to the second face from the end of the second surface hole is 45 degrees of less or 32 to 38 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the angel between the virtual line connecting the end of the connecting part and the end of the second surface hole, and a virtual line extending in a direction parallel to the second face from the end of the second surface hole such the at the diagonally moving deposition material 98 can reach the substrate 92 without reaching the wall surface 31 as much as possible. Ikenaga teaches that to increase the angle θ1, it is effective to reduce the aforementioned width β of the top portion 43, as well as to reduce the thickness t of the deposition mask 20. Therebefore, lacking criticality of the claimed parameters one could have easily arrive at the claimed angle as a function of metal plate thickness and optimization of the width β for least material deposition on the wall surface 31.

Considering claim 3, Ikenaga discloses a width of the first surface hole (20b) is smaller than a width of the second surface hole (20a), 	wherein the width of the first surface hole (20b) is greater than a width of the connecting portion (41), and 	wherein the width of the second surface hole (20a) is greater than the width of the connecting part (41) (Fig. 4).

Considering claim 4, Ikenaga discloses the first surface (21b) includes a first bridge region disposed between adjacent through-holes (25, 35) among the plurality of through-holes, 	wherein the second surface (21a) includes a second bridge region disposed between adjacent through-holes (25, 35) among the plurality of through-holes, and 	wherein an area of the first bridge area is larger than an area of the second bridge area (Fig. 4).

Considering claim 5, Ikenaga discloses a width of at least one of the first surface hole, the second surface hole, and the connecting part (r2) is 10 to 60 µm [0090], which overlaps the claimed range of 5 µm to 40 µm. 

    PNG
    media_image2.png
    372
    426
    media_image2.png
    Greyscale


Considering claim 6, Ikenaga discloses a height of the first surface hole is defined as a vertical distance from the end of the first surface hole to the end of the connecting part, and wherein the first surface hole has a height (r1) of 6 µm or less [0090], which overlaps the claimed range of 0.1 µm to 7 µm.

Considering claims 7 and 8, Ikenaga discloses the thickness of the metal plate is 5 to 85 µm [0085], which overlaps the claimed range of 20 µm or less, and wherein a ratio of the height (r1) of the first surface hole to the thickness (t) of the metal plate is for example 1:5, when t = 20 and r1 = 4 [0090], which is within the claimed range of 1: 4.5 to 12.5.

Considering claim 9, Ikenaga discloses a difference between the width W1 (r2 + 2*tanθ2*r1) of the first surface hole and a width W3 (r2) of the connecting part is (2*tanθ2*r1) (See Fig. 7). For example, for θ2 = 45°, and r1 =5 µm, 2*tanθ2*r1 = 10 µm, which is within the claimed range of 0.2 um to 14 µm.

Considering claims 10 and 11, Ikenaga does not disclose an edge portion of the end of the first and the second surface hole has a curvature of a radius of curvature of 2.5 um to 10 µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the curvatures of the first and second surface holes will be within the claimed range of 2.5 um to 10 µm, because Ikenaga discloses parameters that overlap the claimed parameters of metal plate thickness, height of the surface hole, the hole width, etc., therefore one would expect that the parameters of radius of curvature would be substantially similar. 

Considering claim 12, Ikenaga discloses the first surface hole is disposed facing the substrate on which the organic material is deposited, and wherein the second surface hole is disposed facing the organic material deposition vessel to which the organic material is supplied (Fig. 4).


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794